i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00252-CV

                                          Natalia A. FALDT,
                                              Appellant

                                                   v.

                                            Chad FALDT,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-08569
                        Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 12, 2010

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record, which was due on March 15, 2010, has not been filed. On April 1, 2010,

this court ordered appellant to provide written proof by April 12, 2010 that either: (1) the clerk’s fee

has been paid or arrangements have been made to pay the clerk’s fee, or (2) appellant is entitled to

appeal without paying the clerk’s fee. The order further warned appellant that failure to timely

respond would result in dismissal of the appeal. Appellant did not respond. The appeal is dismissed
                                                                                      04-10-00252-CV

for want of prosecution. See TEX . R. APP . P. 37.3(b), 42.3(b). Costs of the appeal are taxed against

appellant.

                                                              PER CURIAM




                                                 -2-